NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



MICHAEL JOSEPH MARRERO,                    )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-3435
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Michael J. Marrero, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

              Affirmed.

KELLY, KHOUZAM, and BLACK, JJ., Concur.